DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-21 are pending in the application.  Claims 10-16 have been withdrawn from consideration.  Claims 17-21 are new.  Claim 1 has been amended.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 21 rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 21 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 21 is directed to “a heart valve”, which encompasses a human organism.  While the claim requires other structure such as a frame formed of woven wire, a 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 19, and 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the outer facing surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 19 requires that the frame has a valve height-to-valve size ratio of 0.75 to 0.80.  This claim is unclear for two reasons.  First, claim 1 defines the prosthetic valve as a separate structure from the frame.  It is unclear how the frame can have this ratio if the valve is not part of it.  Second, it is unclear what “valve size” represents in the ratio.  “Size” is not a specific dimension like height.  Appropriate correction is required.
Claim 21 recites the limitation "the central core" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7, 9, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Montorfano et al. (US 2014/0025164 A1) (“Montorfano”) in view of Kizuka (US 2018/0133010 A1).
Regarding claim 1, Montorfano discloses (Figures 1, 4A-4E, 5A) a sutureless universal heart valve device comprising: a frame (10) having an inflow disc (62), a central core (50) defining a central orifice (24), and an outflow disc (61), wherein the frame is self-expanding (paragraph 0086); and a prosthetic valve (30) housed in the central orifice (paragraph 0103), wherein the prosthetic valve is a one-way valve and comprises bioprosthetic or polymeric materials (paragraph 0103), wherein the central core is radially compressible and self-expanding memory-shaped wire or balloon expandable open cell wire (paragraphs 0086-0087, 0097), wherein the inflow and outflow discs are compressible and flexible memory-shaped woven wire (paragraphs 0086-0087, 0097), wherein the inflow disc (62) has a larger diameter than the outflow disc 61; Figures 4A-4E, 5A), wherein the outflow disc projects radially outward relative to the central core (Figures 4A-4E, 5A), and wherein the inflow disc, central core, and outflow disc are capable of exerting radial and memory shape forces to conform, compress, and grip native heart valve and paravalvular tissues for fixation and 
Kizuka teaches (Figures 5-10) an analogous device for treating a heart valve, comprising a frame having a first disc (108), a central core (106), and a second disc (110).  Kizuka teaches a plurality of tines (112) disposed on the frame for engaging native tissue, wherein the plurality of tines are disposed on native tissue facing surfaces of the frame (paragraph 0034).  Kizuka teaches that the tines enhance engagement of the repair device with targeted tissue grasped between the opposing disks and when the repair device is deployed.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the heart valve device disclosed by Montorfano to include a plurality of tines disposed on the frame for engaging native tissue, wherein the plurality of tines are disposed on native tissue facing surfaces of the frame, as taught by Kizuka.  This modification would enhance engagement of heart valve device with targeted tissue grasped between the opposing disks and when the heart valve device is deployed (Kizuka, paragraph 0034).
Regarding claim 2, Montorfano as modified by Kizuka teaches (Kizuka, Figure 5) that the plurality of tines (112) project from at least one of the inflow disc, central core, and outflow disc only on surfaces adjacent to native tissue.

Regarding claim 5, Montorfano as modified by Kizuka teaches a covering (40) disposed on a surface of at least one of the central core, the inflow disc and the outflow disc, wherein the covering is capable of promoting at least one of sealing and long-term healing (Montorfano, paragraph 0086).
Regarding claim 7, Montorfano as modified by Kizuka teaches (Montorfano, Figures 4A-4C) that the prosthetic valve (30) is a uni-direction, tri-leaflet valve (Montorfano, paragraph 0104).
Regarding claim 9, Montorfano as modified by Kizuka teaches the inflow disc (62), central core (50), and outflow disc (61) are capable of being sequentially deployed; and wherein the inflow disc, central core, and outflow disc exert radial and memory shape forces to conform, self-align and self-center parallel to an annular plane within any native annular heart valve and paravalvular tissues (Montorfano, paragraphs 0086, 0094, 0106).
Regarding claim 18, Montorfano as modified by Kizuka teaches a lining coupled to the central core (Montorfano, paragraph 0102).
Regarding claim 19, Montorfano as modified by Kizuka teaches the invention substantially as claimed.  Montorfano discloses that the valve has a height and size (Figure 4C).  However, the combined teaching fails to explicitly teach that the frame has a valve height-to-valve size ratio of 0.75 to 0.80.
Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  In the instant case, the device of Montorfano as modified by Kizuka would not operate differently with the claimed range and the Applicant places no criticality on the range claimed, indicating simply that the valve “may have a valve height to valve size ratio of about 0.75 to about 0.8” (paragraph 0044).
Regarding claim 20, Montorfano as modified by Kizuka teaches (Montorfano, Figures 1, 4A-4E, 5A) that the inflow disc (62) and the outflow disc (61) are positioned at opposite longitudinal ends of the sutureless universal heart valve device.
Regarding claim 21, Montorfano discloses (Figures 1, 4A-4E, 5A) a heart valve comprising: a frame (10) formed of woven wire and defining: an inflow disc (62) projecting radially outward relative to the central core, a central core (50) defining a central orifice (24), and an outflow disc (61) projecting radially outward relative to the central core, the outflow disc having a smaller diameter than the inflow disc (Figures 4A-4E, 5A); and a prosthetic valve (30) housed in the central orifice, wherein the prosthetic valve is a one-way valve (paragraph 0104).  Montorfano discloses that the heart valve device may be anchored using any anchoring mechanism such as but not limited to, 
Kizuka teaches (Figures 5-10) an analogous device for treating a heart valve, comprising a frame having a first disc (108), a central core (106), and a second disc (110).  Kizuka teaches a plurality of tines (112) disposed on the frame for engaging native tissue, wherein the plurality of tines are disposed on native tissue facing surfaces of the frame (paragraph 0034).  Kizuka teaches that the tines enhance engagement of the repair device with targeted tissue grasped between the opposing disks and when the repair device is deployed.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the heart valve device disclosed by Montorfano to include a plurality of tines disposed on the frame for engaging native tissue, wherein the plurality of tines are disposed on native tissue facing surfaces of the frame, as taught by Kizuka.  This modification would enhance engagement of heart valve device with targeted tissue grasped between the opposing disks and when the heart valve device is deployed (Kizuka, paragraph 0034).




Claims 3, 6, 8, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Montorfano et al. (US 2014/0025164 A1) (“Montorfano”) in view of Kizuka (US 2018/0133010 A1) as applied to claim 1 above, and further in view of Cox et al. (US 2014/0303719 A1) (“Cox”).
Regarding claim 3, Montorfano as modified by Kizuka teaches the invention substantially as claimed.  However, the combined teaching fails to teach a coating deployed on at least a portion of the frame, wherein the coating promotes at least one of sealing and long-term healing.
In the same field of endeavor, Cox teaches (Figures 1-7) a heart valve device (100) with a frame (110) comprising a coating deployed on at least a portion of the frame, wherein the coating promotes at least one of sealing and long-term healing (paragraphs 0106-0107).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the frame taught by Montorfano in view of Kizuka to comprise a coating deployed on at least a portion of the frame, wherein the coating promotes at least one of sealing and long-term healing, as taught by Cox.  This modification would provide elution of one or more beneficial drug(s) and/or other bioactive substances into the blood or surrounding tissue to enhance performance, fixation, and/or biocompatibility of the heart valve device (Cox, paragraph 0106).
Regarding claims 6 and 8, Montorfano as modified by Kizuka teaches that any means of attachment of the valve component to the frame may be used (Montorfano, paragraph 0103).  However, the combined teaching fails to explicitly teach three 
In the same field of endeavor, Cox teaches (Figures 2A-2C) a heart valve device (100) with a frame (140) comprising three commissure posts (120) for securing the prosthetic valve (130) to the frame, wherein each valve leaflet (132) is secured to two commissure posts (Figure 2C).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the heart valve device taught by Montorfano in view of Kizuka to comprise three commissure posts for securing the prosthetic valve to the frame, wherein each valve leaflet is secured to two commissure posts, as taught by Cox.  Montorfano discloses that it should be appreciated by the one skilled in the art that any means of attachment of the valve component to the frame may be used (Montorfano, paragraph 0103).  The commissure post mechanism for attachment taught by Cox was known in the art before the effective filing date of the claimed invention.  Therefore, one having ordinary skill in the art would recognize that application of a known technique (attaching the prosthetic valve to the frame via three commissure posts, such that each valve leaflet is secured to two commissure posts, as taught by Cox) to a known device (the frame taught by Montorfano in view of Kizuka) would yield predictable results (securing the valve prosthesis to the frame) would be obvious. 
Regarding claim 17, Montorfano as modified by Kizuka teaches the invention substantially as claimed.  However, the combined teaching fails to teach a coating coupled to the outer facing surface.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the frame taught by Montorfano in view of Kizuka to comprise a coating coupled to the outer facing surface, as taught by Cox.  This modification would provide elution of one or more beneficial drug(s) and/or other bioactive substances into the blood or surrounding tissue to enhance performance, fixation, and/or biocompatibility of the heart valve device (Cox, paragraph 0106).

Response to Arguments
Applicant’s arguments with respect to claims 1-9 and 17-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN D KNAUSS whose telephone number is (571)272-8641.  The examiner can normally be reached on M-F 12:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/C.D.K/Examiner, Art Unit 3771

/DIANE D YABUT/Primary Examiner, Art Unit 3771